IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

SHELBY ELLEBRACHT, individually and
on behalf of all others similarly situated,

Plaintiff, Case No.: 4:20-cv-00361

Vv. JURY TRIAL REQUESTED

Removed from Circuit Court of
Jackson County, Missouri

)
)
)
)
)
)
)
WALMART INC., )
)
)

Defendant.

NOTICE OF REMOVAL

 

COMES NOW Defendant, WALMART INC. (“Walmart”), by and through its
attorneys, BETH C. BOGGS and BOGGS, AVELLINO, LACH & BOGGS, L.L.C., pursuant to
28 U.S.C. § 1441 and 28 U.S.C. § 1446, and for its Notice of Removal, states to the Court
as follows:

1. This action entitled Shelby Ellebracht, Individually and on behalf of all others

similarly situated v. Walmart Inc. was commenced in the Circuit Court of Jackson County,

 

Missouri, on or about March 24, 2020.

2. The attached Petition was served upon Walmart Inc. on April 6, 2020.

3. The Plaintiff is a citizen of the State of Missouri and a resident of the State of
Missouri. See Plaintiff's Petition.

4, Defendant, Walmart Inc. is a Delaware corporation, having its principal
place of business in the State of Arkansas.

He Defendant asserts that complete diversity exists, as Defendant is a citizen and

resident of the State of Delaware and the State of Arkansas for purposes of federal

Case No.: 4:20;¢¥-90361y.00361-BP Document 1 Filed 05/06/20 Page 1 dfage | of 4
jurisdiction. See 28 U.S.C. § 1332(c)(1).

6. This is an action over which this Court has original jurisdiction under the
provisions of 28 U.S.C. § 1332, in that the matter in controversy, exclusive of interest and
costs, exceeds the sum of $75,000.00 and is between citizens of different states. The
Plaintiff claims injuries from an exploding candle. Specifically, the Petition alleges
permanent scarring and disfigurement from a right thigh burn. The Petition also alleges
loss of sensation around the burned area. Plaintiff also claims lost wages, emergency
medical treatment, and additional treatment after the burn became infected.

?, Copies of all processes, pleadings, orders, records, and proceedings in
Jackson County are attached to this Notice of Removal.

8. Defendant has filed this Notice of Removal within 30 days after the service
of the Petition from which it was first ascertained that the case was removable.

9. Alternatively, Defendant asserts that the case is also removable as a class
action under 28 U.S.C. § 1453.

WHEREFORE, Defendant, Walmart Inc., respectfully requests that this Court
acknowledge jurisdiction over this action and allow removal thereto to this Court for
determination of all issues involved herein.

DEFENDANT DEMANDS TRIAL BY JURY

Case No.: 4:20;¢-Q036tv-00361-BP Document1 Filed 05/06/20 Page 2 dage 2 of 4
Respectfully submitted,

WALMART, INC.

By: _/s/ Beth C. Boggs
Beth C. Boggs, #43089
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 — Telephone
(314) 726-2360 — Facsimile
bboggs@balblawyers.com
Attorneys for Defendant

 

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the United States District Court,
Western District of Missouri, by using the Court’s CM/ECF Electronic Filing System this 6th
day of May, 2020, with an electronic copy to be served by e-mail upon the following:

A. Scott Waddell, #53900
Waddell Law Firm LLC
2600 Grand, Suite 580
Kansas City, MO 64108
(816) 914-5365 — Telephone
(816) 817-8500 — Facsimile
scott@aswlawfirm.com

Eric S. Playter, #58975

Chris R. Playter, #65109

Playter & Playter, LLC

400 SW Longview Blvd., Suite 220
Lee’s Summit, MO 64081

(816) 666-8902 — Telephone

(816) 666-8903 — Facsimile

eric@playter.com
chris@playter.com

Case No.: 4:20;¢4-90361\).00361-BP Document 1 Filed 05/06/20 Page 3 dfge 3 of 4
Jack D. McInnes, #56904
McInnes Law LLC

1900 W. 75" Street, Suite 120
Prairie Village, KS 66208
(913) 220-2488 — Telephone
(913) 273-1671 — Facsimile
jack@mcinnes-law.com

Attorneys for Plaintiff

Prtircer t. Dood

Case No.: 4:20-cv-00361 Page 4 of 4
Z\LOK_data\2162\0ZaRe w oMalZOc OVERS SE-B emokapiodeG eet 1 Filed 05/06/20 Page 4 of 4
